COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


AMERICAN RED CROSS AND
 CAMBRIDGE INTEGRATED SERVICES GROUP, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 3115-06-4                                         PER CURIAM
                                                                    MAY 8, 2007
TRACEY L. TRENT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jeremy P. Paner; Semmes, Bowen & Semmes, P.C., on brief), for
                 appellants.

                 (B. Patrick Agnew; Wilson, Garbee & Rosenberger, on brief), for
                 appellee.


       American Red Cross and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that Tracey L. Trent proved she

sustained an injury by accident arising out of and in the course of her employment on September

24, 2005. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Trent v. American Red Cross, VWC File No. 225-49-11 (Nov. 20, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.